DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the text of Figures 1, and 4-6 is difficult to read, and may prove unreadable if reproduced as a patent.  Also, the text that is in the boxes S107, S108 and S112 are not consistent with the description of those steps found in the specification, specifically paragraphs [0100] – [0103], [0108], [0115], and [0116]. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 6 recites the limitation “determining whether a constraint condition determined when the gear stage is changed is satisfied”.  Paragraph [0102] of the specification discloses “a constraint condition is determined when a low or high gear shift is performed to increase regenerative efficiency, and in this regard, the corresponding gear shift may actually begin only when the constraint condition is satisfied.”  From this explanation, the constraint condition is determined when the gear shift is preformed, but the gear shift can only begin when the constraint condition is satisfied, however, the constraint condition has not yet been determined, therefore it cannot be satisfied.  It appears as though a step is missing, as what is disclosed in a step than can never be started.
Claims 7-9 are rejected do to their dependence on a rejected base claim.
Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the regenerative energy amount in the case of ASC is less than the regenerative energy amount when the current gear stage is maintained, the controller controls regenerative brake of a drivability-preferred mode for gear shift using a drivability-preferred gear shift map during regenerative brake, does not reasonably provide enablement for when the regenerative equal to or less than the regenerative energy amount when the current gear stage is maintained, the controller controls regenerative brake of a drivability-preferred mode for gear shift using a drivability-preferred gear shift map during regenerative brake (emphasis added.)  See paragraph [0116] of the specification.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. The conflicting claims and specification do not allow for a person of ordinary skill in the art the means to ascertain the method of which the Applicant seeks protection.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "an on-state" in line 10.  It is unclear to the Examiner if this “on-state” is the same as that previously recited in line 5 on the same claim.
Claim 1 recites the limitation "a gear stage" in line 10.  It is unclear to the Examiner if this “gear stage” is the same as that previously recited in line 9 on the same claim.
Claim 1 recites the limitation "an off-state" in line 10.  It is unclear to the Examiner if this “off-state” is the same as that previously recited in line 5 on the same claim.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-5, 10, and 12-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20180354495-A1: Teaches adjusting a shift timing based on brake regeneration.
US-20180099580-A1: Teaches that it is possible to reduce the possibility of the vehicle operator feeling the discomfort with the shift-down shock of the step-variable transmission caused by the variation of the longitudinal acceleration G of the vehicle as a result of the shift-down action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK D. KNIGHT whose telephone number is (571)272-7951.  The examiner can normally be reached on Telework M-F: 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK D KNIGHT/Primary Examiner, Art Unit 3659